UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2529



TIMOTHY SCOTT,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED; TEAMSTERS
LOCAL NO. 391,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-631-5-BR)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Timothy Scott, Appellant Pro Se. Meredith West Holler, ALSTON &
BIRD, L.L.P.., Charlotte, North Carolina; Jeffrey M. Sullivan,
ALSTON & BIRD, Raleigh, North Carolina; John David James, SMITH,
JAMES, ROWLETT & COHEN, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Scott appeals the district court’s orders dismissing

his civil action alleging employment discrimination and denying his

motion to reconsider. We have reviewed the record and the district

court’s opinions and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Scott v. United

Parcel Servs., Inc., No. CA-99-631-5-BR (E.D.N.C. Jan. 3, Sept. 26,

& Nov. 14, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2